FILE COPY



                                            BILL OF COSTS

             TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                           No. 07-15-00045-CV

                                    In the Interest of J.J.G., a Child

           (No. 6987-L2 IN COUNTY COURT AT LAW NO 2 OF RANDALL COUNTY)


Type of Fee                     Charges      Paid         By
Motion fee                      $10.00       EXEMPT       Martha Garcia
Indigent                        $25.00       INDIGENT     Robyn Nance
Supreme Court chapter 51 fee    $50.00       INDIGENT     Robyn Nance
Statewide efiling fee           $20.00       INDIGENT     Robyn Nance
Filing                          $100.00      INDIGENT     Robyn Nance




   Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: 0.00

                               Court costs in this cause shall be paid as per
                                   the Judgment issued by this Court.

        I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of
the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF TEXAS,
showing the charges and payments, in the above numbered and styled cause, as the same appears
of record in this office.


                                                  IN TESTIMONY WHEREOF, witness my hand
                                                  and the Seal of the COURT OF APPEALS for the
                                                  Seventh District of Texas on September 15, 2015.


                                                  Vivian Long
                                                  VIVIAN LONG, CLERK